ON PETITION FOR REHEARING
BOYER, Acting Chief Judge.
The Florida Public Employees Relations Commission has filed a Motion for Clarification and Teamsters Local # 991 has filed a Petition for Rehearing and a Motion for Clarification. By the Motion for Clarification it is called to our attention that one of the issues which was not specifically addressed in our opinion relates to the appropriateness of the composition of the bargaining unit. The record reveals however that the County originally stipulated to the appropriateness of the unit and may not therefore now be heard to complain in that regard. (See City of Punta Gorda v. Public Employees Relations Commission, 358 So.2d 81 (Fla. 1st DCA 1978)) Further, appellant’s attorney stated during oral argument before this Court that were the Court to set aside the election the County would waive any objections to the appropriateness of the unit. Accordingly, without deciding whether or not those employees included in the bargaining unit would under other circumstances constitute an appropriate unit, we hold that under the circumstances of this case the Bay County Board of County Commissioners may not challenge the appropriateness of the particular unit involved in this controversy.
Our opinion being so clarified, the Petition for Rehearing is denied.
MILLS and BOOTH, JJ., concur.